DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16723953 received on 9/17/2021. Claim 7 is cancelled. Claims 1, 4 and 10-11 are amended. Claims 2-3, 5-6, 8-9, and 12-20 are left in original form. Claims 1-6 and 8-20 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 9/17/2021, with respect to claims 1, 4, 10-11 have been fully considered and are persuasive.  The rejection of claims 1, 4 and 10 and the objection of claim 11 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While Carroll discloses (Fig. 10A) a system and method for receiving and managing remotely placed orders comprising: generating, by a first device comprising a screen, visually perceivable first data representing a digital order of goods or services (¶114-¶115, Fig. 22); causing displaying, on the screen of the first device, the first data representing the digital order (¶115; Fig. 11); receiving, by a second device, second data representing a first digital image (¶116); determining that the second data comprises a digital image corresponding to the first data (¶117); in response to determining that the second data comprises a digital image corresponding to the first data: receiving, by the second device, third data representing the digital order (¶120 - at step 1045, the OMS server 110 performs the heavier processing to determine what elements of the Current Order need to change to conform with the current venue specific menu data, and transmits this information to the mobile user device 140. The OMS application component 318 then presents these required changes to the user and asks if the user would like to proceed; ¶125 - at step 1055, the OMS application component 318 on the mobile user device 140 presents an order verification screen 751 to the user); causing displaying the digital order on a display screen of the second device (¶120, ¶125); receiving, at the second device, an indication of approval of the third data (¶126); in response to receiving the indication of approval, initiating a transaction process for digital payment of the set of the goods or services (¶127), the cited prior art of record does not teach or fairly suggests the specific combination of the limitations above further comprising in response to determining that the second data comprises a digital image corresponding to the first data, generating a countdown timer for the indication of approval of the third data; wherein initiating the transaction process for digital payment is performed in response to receiving the indication of approval within a pendency of the countdown timer; nor with causing displaying, at the screen of the first device, a selectable icon for generating the first data representing the digital order; receiving, by the first device, an indication of selection of the icon for generating the first data representing the digital order; wherein generating the first data representing the digital order is performed in response to receiving the indication of selection of the icon; nor with determining that the transaction process for digital payment of the set of the goods or services is complete; wherein the digital order is a first digital order;  -33-Docket No.: 49490-0033 associating the first data with a second digital order, wherein the first data represents the second digital order and not the first digital order.
Regarding claim 11, while Miryala et al. (US 20190066089 A1) discloses the transfer of information by QR code between a point of sale device and a mobile phone, the information is a payment token which does not identify the order, nor would it allow for editing of the order.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887